Citation Nr: 0734484	
Decision Date: 11/02/07    Archive Date: 11/19/07

DOCKET NO.  04-40 369	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to a total disability rating pursuant to 
38 C.F.R. § 4.29 for left knee surgery performed in January 
1984.

2.  Entitlement to a total disability rating pursuant to 
38 C.F.R. § 4.30 for left knee surgery performed in January 
1984.

3.  Entitlement to a rating in excess of 10 percent for 
degenerative arthritis of the left knee. 

4.  Entitlement to a rating in excess of 20 percent for 
residuals of status post arthrotomy and lateral meniscectomy 
of the left knee.


ATTORNEY FOR THE BOARD

Motrya Mac, Associate Counsel




INTRODUCTION

The veteran, who is the appellant, served on active duty from 
March 1968 to November 1970.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Los Angeles, CA.  

The issues of entitlement to a rating in excess of 10 percent 
for degenerative arthritis of the left knee, and a rating in 
excess of 20 percent for residuals of status post arthrotomy 
and lateral meniscectomy of the left knee, are listed on the 
title page for procedural purposes only.  These issues 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

On September 28, 2007, prior to the promulgation of a 
decision in the appeal, the veteran submitted a written 
document to the Board withdrawing from appeal the issues of 
entitlement to total disability rating pursuant to 38 C.F.R. 
§ 4.29 or 38 C.F.R. § 4.30 for left knee surgery performed in 
January 1984.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a Substantive Appeal by 
the veteran on the issue of entitlement to a total disability 
rating pursuant to 38 C.F.R. § 4.29 for left knee surgery 
performed in January 1984 have been met.  38 U.S.C.A. 
§ 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2007).

2.  The criteria for withdrawal of a Substantive Appeal by 
the veteran on the issue of entitlement to a total disability 
rating pursuant to 38 C.F.R. § 4.30 for left knee surgery 
performed in January 1984 have been met.  38 U.S.C.A. 
§ 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The procedural history of the issues listed on the title page 
is somewhat confused.  Briefly summarized, VA performed an 
arthrotomy and lateral meniscectomy on the veteran's left 
knee in April 1973.  A Board decision in November 1973 
granted the veteran service connection for his residuals of 
arthrotomy and lateral meniscectomy of the left knee.  An RO 
rating decision in November 1973 assigned an initial 10 
percent evaluation for post-operative residuals of left knee 
arthrotomy and lateral meniscectomy.  A November 1974 RO 
rating decision increased the evaluation to 20 percent 
effective July 1, 1973.

In April 1992, the veteran filed a claim for an increased 
rating.  Private medical records received in May 1992 showed 
that, in January1984, he underwent arthroscopic removal of 
loose body in his left knee.  An RO rating decision in August 
1992 denied an increased rating.  The veteran did not file a 
notice of disagreement (NOD) within one year of the RO's 
August 12, 1992, notice of decision.  See 38 U.S.C.A. 
§ 7105(b)(1) (West 1991).  That claim, therefore, is final.

Communications received between December 2002 and February 
2003 clearly reflect that the veteran sought an increased 
rating for his left knee disability.  An RO rating decision 
in March 2003 denied a rating in excess of 20 percent for 
residuals of status post arthrotomy and lateral meniscectomy 
of the left knee, but granted him an additional 10 percent 
for his left knee arthritis.  

Later that month, the veteran submitted additional records of 
his January 1984 knee surgery in support of a "Left knee re-
adjudication."  This filing was construed by the RO as 
raising claims for temporary total evaluations under the 
provisions of both 38 C.F.R. § 4.29 and 38 C.F.R. § 4.30, 
which the RO denied in a September 2003 rating decision.

On January 16, 2004, the veteran filed an NOD with respect to 
the September 2003 rating decision.  He took specific 
exception to a September 2003 rating statement as follows:  
"Your 20 percent evaluation based on the cited VA 
examination is continued ... A higher evaluation of 30 percent 
is not warranted unless there is severe subluxation or 
lateral instability of the knee."  He requested the RO to 
cite the controlling law and regulations for its 
determinations.

An RO letter dated February 7, 2004, notified the veteran 
that his NOD had been received and acknowledged.  In 
correspondence received later that month, regarding the 
"letter of February 7, 2004, Receipt of Notice of 
Disagreement ... Decision dated September 23, 2003 ... [and] Left 
Knee Disability Reconsideration for Existing Service 
Connected Compensation," the veteran referenced the medical 
records that he believed established that his left knee 
condition had severely deteriorated.

Subsequent developments show that the RO issued a Statement 
of the Case (SOC) on the issues of entitlement to total 
temporary evaluations, under the provisions of both 38 C.F.R. 
§ 4.29 and 38 C.F.R. § 4.30, for the left knee surgery 
performed in 1984.  The veteran continuously prosecuted a 
claim for an increased rating for left knee disability, but 
the RO did not interpret any of the filings as constituting 
an NOD.

In a statement dated October 25, 2004, the veteran stated as 
follows:

As you are aware, on September 7, 2004, your 
office directed a letter to me regarding my 
rights to an appeal of your determination 
regarding only surgery performed on me in 1984 
pertaining to my existing left knee disability...

In response to that letter and in my effort to 
protect my rights, I sought from the VA a copy of 
my complete VA file (guaranteed to me under 
federal law) per my letter of September 14, 2004.  
To date, I have not received either any 
communications or the requested documents from 
your offices.

I think that you would agree that it is 
disingenuous on the VA's part not to be 
responsive to veterans´ needs and not to make the 
effort to protect veterans´ rights.

This appeal is significant with respect to other 
issues and claims pertaining to my left knee 
injury, and other disability issues pending...

Notably, the RO provided the veteran a copy of his claims 
folder in November 2004.

In September 2007, the veteran submitted a statement to the 
Board indicating that he had been unable to obtain 
clarification from the RO as to the issues certified for 
appeal.  He only knew that the issue involved "Paragraph 
30" for "temporary complete disability."  He stated as 
follows:

"If this appeal is regarding temporary total 
disability regarding surgery performed in 1984, I 
hereby withdraw any claim for only that temporary 
total disability.  All other matters concerning 
all aspects of my claims for disabilities are to 
remain in full force and effect."

VA has a duty to sympathetically read a pro se veteran's 
filings to determine whether a claim has been raised which 
extends to any claim for benefits.  Szemraj v. Principi, 357 
F.3d 1370 (Fed. Cir. 2004).  An NOD under 38 C.F.R. § 20.201 
must express an intent to seek appellate review.  Gallegos v. 
Principi, 283 F. 3d 1309 (2002).

Upon review of the record, the Board is of the opinion that 
the veteran's filings in March 2003, January 2004 and 
February 2004 expressed an intent to seek appellate review of 
the RO's March 2003 RO rating decision that denied a rating 
in excess of 20 percent for residuals of status post 
arthrotomy and lateral meniscectomy of the left knee and 
denied a rating in excess of 10 percent for his left knee 
arthritis.  It appears to the Board that the veteran referred 
to the 1984 surgical reports not in an attempt to seek 
retroactive benefits under 38 C.F.R. §§ 4.29 and 4.30 but, 
rather, to demonstrate an increased severity of his left knee 
disability since the assignment of a 20 percent rating in 
1973.  His inartful use of the term "re-consider," in the 
context of the record, evidences his intent to appeal the 
schedular ratings assigned to his left knee disability.  
Therefore, the Board remands these issues to the RO for 
issuance of an SOC.

On the issues of entitlement to a temporary total 
evaluations, under either 38 C.F.R. § 4.29 or 38 C.F.R. 
§ 4.30, based on left knee surgery performed in 1984, the 
veteran withdrew those issues from appeal by written 
statement received by the Board on September 28, 2007.  Under 
38 U.S.C.A. § 7105, the Board may dismiss any appeal which 
fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.204 (2007).  Withdrawal may be 
made by the appellant or by his or her authorized 
representative.  Id.  As there remain no allegations of 
errors of fact or law for appellate consideration, the Board 
does not have jurisdiction to review the appeal on these 
issues and they are dismissed.


ORDER

The claim of entitlement to a total disability rating 
pursuant to 38 C.F.R. § 4.29 for left knee surgery performed 
in January 1984 is dismissed.

The claim of entitlement to a total disability rating 
pursuant to 38 C.F.R. § 4.30 for left knee surgery performed 
in January 1984 is dismissed.



REMAND

As indicated above, the Board finds that the veteran has 
initiated an appeal with respect to the RO's March 2003 
rating decision that denied a rating in excess of 20 percent 
for residuals of status post arthrotomy and lateral 
meniscectomy of the left knee, and denied a rating in excess 
of 10 percent for left knee arthritis.  These issues, 
therefore, are remanded to the RO for issuance of an SOC in 
order to afford the veteran the opportunity to perfect his 
appeal, if he so desires.  See Manlincon v. West, 12 Vet. 
App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

The RO should furnish the veteran and his 
accredited representative, if any, an SOC on 
the issues of entitlement to a rating in 
excess of 10 percent for degenerative 
arthritis of the left knee, and entitlement to 
a rating in excess of 20 percent for residuals 
of status post arthrotomy and lateral 
meniscectomy of the left knee which advises 
him of the Reasons and Bases for the decision 
and the requirements necessary to perfect his 
appeal.

The veteran need take no action until otherwise notified, but 
he may furnish additional evidence and argument in support of 
his claim.  Kutscherousky v. West, 12 Vet. App. 369 (1999); 
Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992); Booth v. 
Brown, 8 Vet. App. 109 (1995).  The purpose of this REMAND is 
to ensure due process and compliance with regulatory 
requirements.  This claim must be afforded expeditious 
treatment.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).




______________________________________________
T. MAINELLI
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


